 


114 HR 1724 IH: Transportation Funds Exemption Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1724 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Westerman introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to reduce Federal spending on surface transportation programs by limiting State and local taxation on purchases of construction materials made with funds made available from the Highway Trust Fund, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Transportation Funds Exemption Act of 2015. 2.Treatment of State and local taxes under Federal-aid highway program (a)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 154 the following: 
 
155.Treatment of State and local taxes  
(a)In generalThe Secretary shall not approve any project under section 106 in a State for a fiscal year if the Secretary determines that in the previous fiscal year State or local sales taxes were collected within the State on covered purchases of construction materials made, in whole or in part, with funds made available under this chapter. (b)DefinitionsIn this section, the following definitions apply: 
(1)Covered purchaseThe term covered purchase— (A)means a purchase of construction materials that are used and consumed during the construction of a project or incorporated into the constructed, reconstructed, or improved product or facility; but 
(B)does not include a purchase of equipment, heavy equipment, mechanized vehicles, and construction materials that are not fully consumed during the construction of a project.   (c)Construction materialThe term construction material means any substance specified or necessary to satisfactorily complete the contract work for a project. . 
(b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 154 the following:   155. Treatment of State and local taxes..  (c)Effective dateThe amendment made by subsection (a) shall apply to fiscal year 2017 and each fiscal year thereafter. 
 
